Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :The prior art of record fail to teach or suggest a device comprising a controller, a data latch is configured execute a first verification operation and a second verification operation on the memory cell in response to receiving, from the memory controller, a suspend command to suspend a program operation being performed on the memory cell, wherein the first 15verification operation and the second verification operation are performed using verification voltages to determine a state of the memory cell; store, in the first data latch, a temporary value obtained based on a result value of the first verification operation and a result value 20of the second verification operation; and execute, in response to receiving, from the memory controller, a resumption command to resume the program operation, a third verification operation, and restore the result value of the first verification operation and the result value of the second verification 53 150969949.1U.S. Patent Application Attorney Docket No.: 088453-8333.US00 operation based on a result value of the third verification operation and the temporary value stored in the first data latch :.
The cited reference of Chen et al disclose a device having a data latch (194-197, figure2) for storing memory cell state, not storing verification result in the data latch as claimed in claims 1, 8 and 15.
The cited reference of shirakawa et al teach a device having address latch, command latch. Also, this reference disclose first, second and third verification with 3 different verify voltages.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





S. Dinh
2/12/22
/SON T DINH/Primary Examiner, Art Unit 2824